DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 11/23/2020 has been received and entered in to the case. 
	Claim 3-5, 7 and 19 has/have been canceled, claim 10-15 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 6, 8-9, 16-18 and 20-21 have been considered on the merits. All arguments have been fully considered. 
Response to Amendment
	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	
Claim Rejections - 35 USC § 103 (maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freyman et al. (US 2006/0198865; IDS ref.) in view of et al. Matheny et al. (US 2014/0100648; of record)
Freyman et al. teach a tissue engineering composition for application to an interior surface of a body lumen including arteries and veins using microcapsules that are made of a plurality of cells or cell aggregates within an inner core material, which is encapsulated within a porous shell (paras. 5-6, 14, 28). Freyman et al. teach that the cells encapsulated include mesenchymal stem cells, bone marrow mononuclear cells, 
Freyman et al. teach that the core material can be collagen (para. 44), and the shell is made of porous polyelectrolyte, i.e. a porous polyelectrolyte shell (para. 28), and the polyelectrolytes include alginates and poly-l-lysine (para. 23).
Regarding the limitation directed to the core and the shell are independently made, it is submitted that this limitation is a product-by-process limitation. Since the process step does not provide any structure to the claimed product, this limitation does not provide any patentable weight to the claimed product. Nevertheless, the microcapsules of Freyman et al. as discussed above contain an inner core and an outer shell that are prepared independently using different materials since the inner cores containing multiple cells or cell aggregates are formed first and then the capsules (i.e. outer shell) are formed around cores (see para. 36), and thus, the microcapsules of Freyman et al. would meet the limitation. 
Regarding the limitation directed to the plurality of microcapsules forming a tubular biological construct, and the outer wall of the tubular biological construct being attached to the inner wall of the tubular solid support in claim 1, Furthermore, it is extremely well known in the art that an artificial blood vessel or a vascular prosthesis/graft utilizes a tubular support structure made of natural or synthetic materials according to Matheny et al., and cells are attached to the support structure as biologically active components (see Abstract; paras, 16, 18-19, 26, 110). Thus, one skilled in the art would recognize that the attachment of microcapsules to the lumen of 
Thus, it would have been obvious to a person skilled in the art to use a tubular solid support taught by Matheny et al. to attach the microcapsules of Freyman et al. to the inner layer or lumen of the tubular support in order to form a vascular graft or an artificial blood vessel taught by Matheny et al. with a reasonable expectation of success.
Regarding the limitation directed to the medical adhesive use for attaching the biological constructs comprising microcapsules to the solid support or the tubular biological construct has an outer wall attached to the inner wall of the tubular solid support by the medical adhesive, Freyman et al. teach the use of mucoadhesives on the outer surfaces of the microcapsules (paras. 46 and 48; p.9, claims 20-21). Freyman et al. teach that the encapsulation structure (i.e. shell) can consist of or comprise one or more adhesive species that promote attachment to cells and other components found in lumen walls (e.g. by providing them separately within the encapsulation structure of by linking them to other materials in the encapsulation structure) (para. 46). This teaching is understood that the outer surface of microcapsules are attached to the lumen of the support material using mucoadhesives. 
Freyman et al. teach that mucoadhesives commonly have free carboxylic acid or other anionic groups, and specific examples of mucoadhesives include acrylic acid polymers and copolymers such as carbomer, carbopol, or polycarbophil (para. 48), and these adhesives are known medical adhesives.
Regarding claim 2, Freyman et al. in view of Matheny et al. teach the tubular support structure of the vascular graft as discussed above. Freyman et al. teach the 
Regarding claim 16 directed to the culturing step, the claim is interpreted as an artificial blood vessel. This is because the product of claim 16 is disclosed as product-by-process claim, and the culturing step does not provide any particular structural limitation to the claimed product, and thus, any artificial blood vessel would meet the limitation. Furthermore, the term “blood vessel” is considered as an intended purpose, which does not provide any structural limitation other than tubular constructs. Thus, the vascular prosthesis of Freyman et al. in view of Matheny et al. would meet the limitation.
Regarding claim 17-18, the term “implant” is considered as an intended purpose but does not particularly provide structure to the claim, and thus, the vascular prosthesis of Freyman et al. in view of Matheny et al. meet the limitation. 
Regarding claim 20, the term “model” does not provide any structure to the claimed product, and thus, the claim is interpreted as a blood vessel having a linear tubular structure, and the vascular prosthesis of Freyman et al. in view of Matheny et al. has a linear tubular structure (see Fig. 1A of Matheny et al.). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freyman et al. (supra) in view of Matheny et al. (supra) as applied to claims 1-2, 6, 8-9, 16-18 and 20 above, and further in view of Kumar et al. (2014, Artificial Cells, .
Regarding the medical adhesive being octyl 2-cyanoacrylate (claim 8) or alpha-cyanoacrylate (claim 9), Freyman et al. do teach the species of acrylic acid polymers and copolymers such as carbomer, carbopol (poly(acrylic acids), see para. 58) or polycarbophil (para. 48). Since Kumar et al. teach that nonspecific bioadhesive polymers such as polyacrylic acid and cyanoacrylates have the ability to bind with both the cell surfaces and the mucosal layer (p. 274, Introduction), one skilled in the art would recognize that polyacrylic acid and cyanoacrylates are art-recognized alternatives each other. Thus, it would have been obvious to a person skilled in the art to use It is well known in the art that cyanoacrylates taught by Kumar et al. in the vascular prosthesis of Freyman et al. in view of Matheny et al.
It is extremely well known in the art that cyanoacrylates used in surgical applications include octyl-2-cyanoacrylate, a.k.a. Dermabond, according to Petrie (see p.263) and octyl 2-cyanoacrylate is alpha-cyanoacrylate (see Rath et al. p.27, “Mucoadhesive agents”).
It would have been obvious to a person skilled in the art to use octyl 2-cyanoacrylate (alpha cyanoacrylate) as an alternative to the polyacrylic acid (acrylic acid polymer) for Freyman et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freyman et al. (supra) in view of Matheny et al. (supra) as applied to claims 1-7, 16-18 and 20 above, and further in view of Shin et al. (US 2012/0253456) as evidenced by Tsuji et al. (2014, World J. Stem Cells)
Regarding claim 21 directed to the cell being an adipose-derived mesenchymal stem cell, while Freyman et al. teach mesenchymal stem cells (MSCs), however, it does not teach adipose-derived MSCs. 
Shin et al. teach that an artificial blood vessel is engineered by seeding stem cells onto the inner membrane of a tube-type artificial blood vessel and the stem cells can be mesenchymal stem cells or adipose-derived stem cells (abstract; para. 53; Example 2). It is extremely well known in the art that adipose-derived stem cells are MSCs (see Tsuji et al.; Abstract).
It would have been obvious to a person skilled in the art to use adipose-derived stem cells (i.e. adipose-derived mesenchymal stem cells) of Shin et al. for the artificial blood vessel of Freyman et al. in view of Matheny et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting Rejection (maintained)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2, 6, 8-9, 16-18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 15/780,301 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘301 application disclose subject matter substantially similar to those disclosed in the instant claims. The claims of the ‘301 disclose an artificial tissue progenitor comprising a solid support and microcapsules attached to the solid support, and the microcapsule comprises a cell and a biocompatible material encapsulating the cell, and the microcapsule comprises a cell, a core, and a shell, and the cell types as claimed in the instant application (see claims 3-5 of the ‘301 application). The claims of the ‘301 disclose a medical adhesive including octyl 2-cyanoacrylate. Regarding the biodegradable material for the core being collagen, and for the shell being poly-l-lysine or alginate, claim 5 of the ‘301 application discloses collagen and alginate. Claim 35 discloses the lumen model having a linear tubular structure. Claim 3 of the ‘301 application discloses adipose-derived mesenchymal stem cells and thus, meet the limitation of claim 21.
Thus, the claims of the ‘301 application render the claims of the instant application obvious.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Claim 5 has been cancelled and the limitations of claim 5 has been incorporated into claim 1 in the instant amendment. There is no change of scope in the instant claims, and thus, the claim rejection under 35 USC §103 has been maintained.
Applicant alleged that there is no teaching, suggestion or motivation for the skilled artisan to apply either the compositions or the microcapsules alone of Freyman to the solid support of Matheny as proposed by the Examiner, and there is no teaching, suggestion that microcapsules, even if applied, form a tubular biological construct that is in turn attached to a tubular solid support via a medical adhesive.
The Examiner respectfully disagrees with the applicant’s allegation. As discussed in the claim rejection, Freyman teaches microcapsules substantially similar to the claimed microcapsules. Freyman teaches that the microcapsules are applied to the body lumen including arteries or veins, and the administration/application is to the lumen interior (endoluminal surface) in a form that allows the composition to flow and conform itself to the lumen wall, and retained in substantial quantities at the site of administration (see paras. 14 and 50-51). Thus, the Examiner has interpreted that the arteries or veins would meet the solid support. However, considering the solid support being a part of the claimed artificial blood vessel, the Examiner has introduced Matheny et al. Matheny et al. teach an artificial blood vessel in the form of a tube, and the inner 
The applicant’s argument is mainly focused on the use of microcapsules since Matheny et al. do not teach, suggest or motivate the use of microcapsules or use of the medical adhesive when administered. Applicant’s attention is directed to the paragraph 113 of Matheny et al. In the paragraph, Matheny et al. teach that the bioactive agents can comprise any form including microcapsules. This teaching suggests that bioactive agents contemplated by Matheny et al. could be delivered to the luminal surface of the artificial blood vessel in the form of microcapsules. Since the cells including mesenchymal stem cells or embryonic stem cells are bioactive agents according to Matheny et al., and Freyman et al. teach that the same cell types are encapsulated in microcapsules for the purpose of applying them into the endoluminal surface, it would have been obvious to one skilled in the art to apply the microcapsules of Freyman et al. to the luminal wall of the artificial blood vessel of Matheny et al. with a reasonable expectation of success. 
With regard to the use of a medical adhesive, as discussed in the claim rejection above, Freyman et al. teach that the outer surfaces of microcapsules are provided with adhesive species that enhance adhesion to entities that are present in the carrier medium, that are present in adjacent luminal tissue, or both (para. 46), and carbopol is 
Applicant asserted that the applied compositions of Freyman would not be expected to form a construct, much less a “tubular biological construct” as claimed because the carrier medium included in the compositions of Freyman is adapted to flow. The Examiner respectfully disagrees with this assertion. It is acknowledged that Freyman teaches that carrier medium comprising microcapsules would flow when administered (para. 51). However, Freyman teaches that the microcapsules in the carrier medium are allowed to flow and conform itself to the lumen wall (para. 51). It is the Examiner’s understanding that when the flowable composition of microcapsules in the carrier medium being conformed itself to the lumen wall, the composition would necessarily form a tubular layer, and considering the use of a mucoadhesive as taught by Freyman et al. the microcapsules administered to the lumen wall would form a layer attached to the lumen wall, and this layer is considered as a tubular biological construct.
Based on the above discussion, it is the Examiner’s position that the combined teachings of Freyman and Matheny along with the additional references cited render the claimed invention obvious.
	Regarding the double patenting rejection, the claims rejected have been updated excluding claims cancelled in the instant amendment, and also claims 3-4 and 7 that have been previously cancelled. Applicant requested that the rejection be held in 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632